Citation Nr: 1228700	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  05-23 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1971. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of November 2004 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO). 

In June 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is of record.

In August 2010 and August 2011, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The objective evidence does not establish that PTSD or an anxiety disorder was incurred in or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for a acquired psychiatric disorder, to include PTSD and an anxiety disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements has been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an August 2004 notice letter was sent to the Veteran that informed him of the provisions of 3.159(b)(1), gave examples of the types of evidence he could submit in support of his claim, and provided notice of the his and VA's respective responsibilities for obtaining such evidence.  However, a notice pursuant to Dingess has not been provided.  Despite the inadequate notice provided to the Veteran, the Board finds no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).  Since the Board concludes below that the preponderance of the evidence is against entitlement to service connection, any questions as to the appropriate disability rating and effective date to be assigned are rendered moot.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  There is no indication that the Veteran has received treatment outside the VA.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In the present case, a VA psychiatric examination was provided, which included an addendum, to develop all possible theories of entitlement.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.   The Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604  (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d). 

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f). 

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010). 

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran alleges that he was diagnosed with PTSD resulting from in-service stressors during his time in Pleiku, Vietnam including being under fire from the enemy and mortars attacks while on guard duty.  He stated he witnessed many people being wounded or killed.  The Veteran has stated he experiences flashbacks and nightmares of his time in Vietnam. 

Service personnel records indicate that the Veteran served in Vietnam January 1970 to November 1970 during which he was with Company D of the 10th Engineering Battalion (Combat) as a Combat Engineer.  The Veteran was awarded the National Defense Service Medal, a Republic of Vietnam Service Medal, and a Republic of Vietnam Campaign Medal. 

The Veteran's service treatment records do not report any psychiatric disorders during active duty.  The June 1971 separation examination also noted no complaints of nightmares, depression, excessive worry, nervous trouble of any sort, excessive alcohol consumption, or trouble sleeping. 

According to the post-service treatment records, in September 2003, the Veteran was diagnosed with an anxiety disorder and a depressive disorder at a VA clinic.  In October 2003, the Veteran underwent further assessment and treatment at a VA psychiatric clinic where he was diagnosed with PTSD and alcohol and cocaine abuse.  Since his diagnosis the Veteran has been receiving treatment at the VA clinics where he has described symptoms of sleeplessness, flashbacks, and nightmares.  The Veteran has also described stressors experienced in Vietnam such as enemy attacks, the death of civilians and soldiers.

In February 2004, the Veteran underwent a PTSD consult at the VA medical center.  The Veteran described his military history and stressors in Vietnam as a combat engineer.  He expressed incidents of combat and witnessing death of civilians and soldiers.  He denied post-military trauma but it was noted he had a long history of polysubstance abuse.  

The examiner determined the Veteran was alert and oriented to person, place, time, and situation.  The Veteran's history was orderly and consistent without significant memory loss.  He denied homicidal and suicidal ideation.  He also denied symptoms associated with psychosis, paranoia, hypomania, eating disorders, and generalized anxiety disorder.  He reported having difficulty with his mood and admitted feeling down and experiencing intense anxiety with shortness of breath, increased heart rate, and sweating.  He stated he had difficulty with intrusive thoughts and nightmares.  

Upon thorough examination and review of the records, the examiner opined: 

The veteran reported combat experiences and symptoms that are consistent with PTSD, but his chronic and persistent substance abuse appears to be the etiology of many of these symptoms including his depression.  In terms of adjustment, [the Veteran] has a history is positive for relationship and employment problems that are better accounted for by a substance etiology rather than PTSD.  In addition, the [V]eteran scores on the two measures indicated exaggeration consist with the conclusions found here. 

The Veteran was diagnosed with polysubstance dependence with polysubstance induced related disorder, not otherwise specified.  His Global Assessment of Functioning (GAF) score was 65.

In September 2010, the Veteran was afforded a VA psychiatric examination where it was noted that he was diagnosed with PTSD and neurotic depression in October 2003 by a licensed clinical social worker.  The Veteran recalled stressors during his time in the military which included coming under small arms fire, incoming mortar explosions, witnessing civilian casualties which included children.  Since service, the Veteran was unable to maintain employment and abused alcohol.  The examiner described the Veteran's current psychosocial functional status as "fair although it is difficult to state with any confidence given that some of that the [V]eteran is describing is likely inaccurate."  

The Veteran reported anxious mood but there was no evidence of impairment of thought process, communication, hallucinations, delusions, or homicidal ideation.  The Veteran had some suicidal ideation but no attempts, plan, or intent.  He is fully oriented with no evidence of significant memory loss.  He did not have symptoms consistent with panic attacks but did report periods of depressed mood.  

Upon review of the evidence of record and an examination, the VA examiner determined: 

The [V]eteran's stressors do relate to fear of hostile military activity.  Unfortunately, the [V]eteran's report of additional PTSD symptoms is not credible.  The [V]eteran essentially endorses all symptoms of PTSD at a severe level.  The [V]eteran's report of PTSD symptoms is also not consistent with previous reports.  Due to a tendency to report an exaggerated number and level of symptoms, I am unable to [diagnose] PTSD with any confidence.

The examiner diagnosed the Veteran with anxiety disorder, not otherwise specified, with a history of alcohol and drug abuse and dependence.  The Veteran was also diagnosed with a personality disorder, not otherwise specified, with antisocial features.  His GAF score was 60

The Board determined an addendum to the September 2010 VA examination was necessary to determine whether the Veteran's current diagnosis of anxiety and personality disorders are related to his military service, specifically stressors during his service in Vietnam.

An addendum was provided in September 2011 where the examiner who conducted the September 2010 examination stated: 

I have reviewed the [claims file] in... [its] entirety including the remand request.  I also reviewed my own report and the medical record entries since the [Veteran] was seen by me in [September 2010].  It is not likely, (less than 50/50) that the diagnosed anxiety disorder is related to his period of service in the military.  The [V]eteran's anxiety is much more likely related to current circumstances.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2002); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 38 U.S.C.A. § 1110 as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The law specifically limits entitlement to service connection to cases where disease or injury has resulted in disability.  38 U.S.C.A. § 1110.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  The evidence in this case shows no current diagnosis of PTSD.  With the absence of a current diagnosis, the evidence cannot establish a causal connection between the claimed disability and service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the claim for service connection to PTSD must be denied.

The Board acknowledges that there is one diagnosis of PTSD of record, rendered by a clinical social worker in October 2003.  If a veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.

However, this October 2003 diagnosis was based upon vague and general reference to symptoms without a specific discussion of the DSM-IV criteria and without any indication that the Veteran's history of stressors and the claims file were reviewed  as part of the basis for the diagnosis.  Accordingly, the Board does not presume that the PTSD diagnosis was made in accordance with DSM-IV.  Cohen at 140.  Thus, the Board assigns minimal probative weight to this diagnosis.

Since the February 2004 PTSD consult and September 2010 VA PTSD examination reports lacking a PTSD diagnosis were based on a review of the claims file, an interview with the Veteran and, most importantly, actual mental status evaluations, the Board places greater probative value on them than the October 2003 diagnosis.  See Owens v. Brown, 7 Vet. App. 429, 433  (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Board also acknowledges the Veteran's September 2011 statement that he was "set in front of a computer and tested.  I have poor computer skills"  The Veteran contends he did not understand many of the questions and the examiner thought he was exaggerating.  The Veteran stated that an examination with verbal conversation, rather than a computer, would be fairer.  However, both the February 2004 PTSD consult and September 2010 VA PTSD examiners considered and described in great detail the Veteran's lay statement and history of service but still found the presence of exaggeration.  Therefore, the Board does not find the Veteran has been prejudiced.

Although there is no diagnosis of PTSD, the evidence does, however, indicate that the Veteran has been diagnosed with an anxiety disorder.  The Board finds that service connection is not warranted, however, because the evidence does not indicate that the Veteran's anxiety disorder is related to a confirmed combat stressor, or that it was otherwise incurred during his military service.  Specifically, the examiner who conducted the September 2010 VA PTSD examination determined that it was unlikely the Veteran's anxiety disorder was etiologically related to his military service but is more likely that it was related to his current circumstances.  In addition, the amended version of 38 C.F.R. § 3.304(f) does not apply to anxiety disorder; where the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor only applies to a PTSD diagnosis.  See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim.

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements regarding his mental condition.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Federal Circuit Court also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed disorders are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have. 

In other words, the Veteran's opinion that specific disabilities are related to his military service is outweighed by the more thoroughly explained and detailed opinions of the VA physicians on these etiological questions.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  Moreover, the Veteran has not offered any medical evidence to refute the VA examiners' unfavorable opinion, so they are uncontroverted.

The Board again acknowledges the sincerity of the Veteran's belief that his current mental disorders are related to his service.  However, the Board finds that the preponderance of the evidence is against this claim of entitlement to service connection for PTSD and an anxiety disorder.  And this being the case, the doctrine of reasonable doubt is not for application concerning this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The Veteran is encouraged, nevertheless, to again submit his claim should he have any additional evidence in support of this claim in the future.  Accordingly, the appeal of this claim must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety disorder, is denied.

____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


